     Case 1:20-cv-00667-DAD-SKO Document 12 Filed 06/02/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARVIN HARRIS,                                    No. 1:20-cv-00667-NONE-SKO (HC)
12                       Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DISMISSING
13                                                      PETITION FOR WRIT OF HABEAS
                                                        CORPUS, AND DECLINING TO ISSUE
14           v.                                         CERTIFICATE OF APPEALABILITY
15                                                       (Doc. No. 9)
16
      KEN CLARK, Warden,
17
                         Respondent.
18

19          Petitioner is a state prisoner proceeding in propria persona with a petition for writ of

20   habeas corpus pursuant to 28 U.S.C. § 2254. On May 15, 2020, the assigned magistrate judge

21   issued findings and recommendations to dismiss the petition for failure to state a cognizable claim

22   for relief. (Doc. No. 9.) The findings and recommendations were served upon all parties and

23   contained notice that any objections were to be filed within twenty-one (21) days from the date of

24   service of that order. On May 27, 2020, petitioner filed objections. (Doc. No. 10.)

25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

26   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

27   objections, the court concludes that the findings and recommendations are supported by the

28   record and proper analysis. The findings and recommendations reason that federal habeas relief
                                                       1
     Case 1:20-cv-00667-DAD-SKO Document 12 Filed 06/02/20 Page 2 of 3

 1   is not available to petitioner because his claim alleges only errors in the application of state law

 2   pertaining to youthful offenders. Petitioner’s objections present no grounds for questioning the

 3   magistrate judge’s analysis and conclusion that he has failed to assert a cognizable claim for

 4   federal habeas relief.

 5           In addition, the court declines to issue a certificate of appealability. A state prisoner

 6   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

 7   his petition, and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537

 8   U.S. 322, 335-336 (2003); 28 U.S.C. § 2253.

 9           If a court denies a petitioner’s petition, the court may only issue a certificate of

10   appealability when a petitioner makes a substantial showing of the denial of a constitutional right.

11   28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must establish that

12   “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

13   been resolved in a different manner or that the issues presented were ‘adequate to deserve

14   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

15   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

16           In the present case, the court finds that petitioner has not made the required substantial

17   showing of the denial of a constitutional right to justify the issuance of a certificate of

18   appealability. Reasonable jurists would not find the court’s determination that petitioner is not

19   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

20   proceed further. Thus, the court DECLINES to issue a certificate of appealability.
21           Accordingly, the court orders as follows:

22           1.     The findings and recommendations, filed May 15, 2020 (Doc. No. 9), are

23   ADOPTED IN FULL;

24           2.     The petition for writ of habeas corpus is DISMISSED WITH PREJUDICE;

25   /////

26   /////
27   /////

28   /////
                                                         2
     Case 1:20-cv-00667-DAD-SKO Document 12 Filed 06/02/20 Page 3 of 3

 1         3.    The Clerk of Court is directed to assign a district judge to this case for the purpose

 2   of closing the case and then to ENTER JUDGMENT AND CLOSE THE CASE; and,

 3         4.    The court DECLINES to issue a certificate of appealability.

 4   IT IS SO ORDERED.
 5
        Dated:   June 2, 2020
 6                                                   UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
